DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. 
In claims 1-8, the structure of the material and the loop are not clearly set forth.  
In claim 1, the recitation “In a wearable formation of a material” does not clearly set forth that which is being claimed; e.g. the claim does not clearly set forth the device which is being claimed. 
In claim 1, line 14, the recitation of “a permanent hollow integral loop” is confusing since it is unclear how this is related to the previously recited “permanent hollow interior loop”. In claim 1, lines 24-25, “for a user to wrap the length of material of said inside and outside” is confusing. In lines 26-28 “and all outer edges of symmetrical and non symmetrical in shapes as rectangle, square or round shape of the material in the formed loop device” is a confusing sentence and it is unclear what is meant by this language.
In claims 2 and 5, the recitation in line 1 of “The looped device of claim 1” renders the claim indefinite since claim 1 recites “a wearable formation of material” and it is unclear in what manner claim 2 is further limiting the material of claim 1 (rather than just the loop).  
In claims 3-4, the recitation in line 1 of “The hollow integral loop” renders the claims indefinite since claim 1 recites a “formation of material” and it is unclear in what manner claims 3-4 are further limiting the material of claim 1.  
Regarding claim 3, the recitation “the permanent hollow loop is as the only identifiable means of an identifiable structure, formed of and into the looped device's material” renders the claim indefinite because it is unclear precisely what structure is being claimed and the language is confusing.  It is unclear what is meant by “the only identifiable means of an identifiable structure”. 
In claim 4, it is unclear what is meant by “tention”.  It appears that this should read as “tension”.
In claim 5, “formed equally capable of either a knitted in a manufacture process, sewn, hook and loop stuck, or snapped, into the material, as such are inter  exchangeable” renders the claim indefinite. Claim 1 recites that the loop is “permanent”. It is unclear in what manner a hook and loop fastener or a snap is considered to be “permanent”. Also it is unclear what is meant by “inter exchangeable”.
In claim 6, “abutted adjoined” is confusing. It is unclear what this means abutting and adjoined, or whether these are alternatives. Also “from either opening” renders the claim indefinite since these openings were not clearly set forth. It is unclear what openings are being referred to. Also, “the outer area” and “the inner area” lack antecedent basis and these areas were not properly set forth.
In claim 7, line 1, “The loop” renders the claim indefinite since claim 6 recites “a looped device”.  Therefore claim 7, line 1, should read as “The looped device of claim 6…”.
Claim 7 is indefinite in reciting “a towel” since it is unclear how this towel is structurally related to the material of claim 6.
In claim 8, line 1, “The either opening of claim 6” renders the claim indefinite since claim 6 recites “a looped device”.  Therefore claim 8, line 1, should read as “The looped device of claim 6…”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pluth (US 5,804,279).
Pluth discloses a device comprising a wearable formation of a material (towel 1) into a looped device (see loop 11) comprising only one adjoined area (at 9) formed of an outer edge abutted to another outer edge of the material (the outer edges at the corners 9; see Figs. 1-2) wherein the adjoined to itself material edges forming a permanent hollow interior loop (11) (see col. 2, lines 1-10), whereby forming an inside and an outside when turning the hollow loop formed into and of the material inside out (see Figs. 1-2), to decipher one end of the material from the other (see Fig. 1), as one end has said permanent hollow loop (11) and the other end is open (see open bottom end in Fig. 1), said adjoined material edges (at 9) forming a permanent hollow integral loop (11) for inserting a hand or fingers into the hollow loop from either opening into the loop for grasping into the interior of the loop (col. 2, lines 66-67) and wherein said hollow loop is non adjustable for tension and leverage (Pluth discloses that the loop is sewn closed, i.e. “tacked together with thread”; col. 2, lines 7-10) and having only one point of fastening of said material to itself (at 9) in formation of the looped device and having a permanently formed interior hollow loop of said material (due to the sewn formation formed by the tacked together corners) for a user to wrap the length of material of said inside and outside and all outer edges of symmetrical and non symmetrical in shapes as rectangle, square or round shape of the material in the formed loop device (see Figs. 1-2; see col. 2, lines 1-10; also see col. 2, line 65 through col. 3, line 3 disclosing that the user can pass his arm through the loop 11).
Regarding claim 2, Pluth discloses wherein said looped device may be attached to another item via the permanent hollow integral loop formed there on or into, and the material wrapped around the item, and thru the hollow integral loop (see col. 3, lines 6-10).
Regarding claim 3, the permanent hollow loop is as the only identifiable means of an identifiable structure, formed of and into the looped device's material (the loop is an identifiable structure, as it can be visually seen by the user as distinct from the unlooped bottom end, and there is only a single looped end, which is formed of the towel material; see Fig. 1 of Pluth).
Regarding claim 4, the loop is formed to receive an item, or tool, or a user’s human part placed within the interior of the loop from either opening forming tension and leverage (see col. 2, line 65 through col. 3, line 3, disclosing that the user’s arm can be placed within the interior of the loop; the arm could clearly be placed into the loop from either opening to form tension and leverage as claimed).
Regarding claim 5 the device is formed equally capable of either a knitted in a manufacture process, sewn, hook and loop stuck, or snapped, into the material, as such are inter exchangeable (col. 2, lines 7-10; the tacking of the edges together using thread forms a sewn structure as claimed). 
Regarding independent claim 6, Pluth discloses a looped device of a material (towel 1) with a shallow permanent hollow integral interior loop (loop 11) formed into the material itself (see Fig. 1) comprising a material having as few as one continuous outer edge that is abutted adjoined to another area outer edge (the edges at regions 9) to form a tension and leverage loop (11), said tension and leverage loop (11) formed into the material to provide a grasping entrance into the interior of the hollow loop from either opening (col. 2, line 65 through col. 3, line 3 discloses that the user’s arm can be placed within the interior of the loop; the arm could clearly be placed into the loop from either opening as claimed), enabling grasping the outer area, while grabbing the inner area to wipe and complete a cleaning task easily with the most efficiency (the towel of Pluth is capable of being used as claimed; see col. 2, line 65 through col. 3, line 12). 
Regarding claim 7, the loop is placed anywhere on the material at an adjacent corner of a towel with corners (at corners 9) or on the curve of a round towel as long as the hollow loop enables for a finger to hook onto the loop, formed from and of the material (see Fig. 1).
Regarding claim 8, Pluth discloses the either opening of claim 6 providing two entrances into the hollow loop, in the formation of leverage (there is an entrance at the top from above loop 11 and an entrance from the bottom, from below loop 11; see Fig. 1).

Response to Arguments
Applicant’s arguments with respect to Ferrell have been considered but are moot in view of the new grounds of rejection. 
With respect to Pluth, applicant's arguments have been fully considered but are not persuasive. Pluth discloses a towel having a loop formation 11 formed by sewing the edges of the material together at the corners 9. The towel of Pluth has the structure recited in claims 1-8 and Pluth discloses use of the towel by inserting the user’s arm through the loop or looping the device over a structure such as a railing. The towel of Pluth has all of the claimed structure and is capable of functioning as claimed.  Therefore, Pluth anticipates the claims.
In response to applicant’s argument that the towel of Pluth has pockets, the fact that the towel of Pluth has additional structure not required by the present claims is irrelevant, because Pluth anticipates the claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the references cited on attached PTO-892, which disclose towels or other material formed into a loop structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY VANATTA/Primary Examiner, Art Unit 3732